[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________           FILED
                                                          U.S. COURT OF APPEALS
                                       No. 10-12571         ELEVENTH CIRCUIT
                                   Non-Argument Calendar     OCTOBER 28, 2010
                                 ________________________        JOHN LEY
                                                                  CLERK
                             D.C. Docket No. 0:10-cv-60565-PCH

ALLEN F. STEWART,
T.A.S.,
a minor child,

lllllllllllllllllllll                                             Plaintiffs-Appellants,

                                            versus

ELIZABETH ONEILL LASTAITI,
JOHN LAWRENCE SULLIVAN,
SUSAN GREENHAWT,
JENNIFER SARAH WALKER,

lllllllllllllllllllll                                            Defendants-Appellees.

                                ________________________

                          Appeal from the United States District Court
                              for the Southern District of Florida
                                ________________________

                                      (October 28, 2010)
Before HULL, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:

      Allen F. Stewart, proceeding pro se, appeals the district court’s dismissal of his

motion to alter or amend judgment, brought pursuant to Fed.R.Civ.P. 59(e). The

district court’s underlying judgment dismissed sua sponte for lack of subject matter

jurisdiction Stewart’s 42 U.S.C. § 1983 action alleging violations of 28 U.S.C. §§

1738A-1738B and the Full Faith and Credit Clause of the United States Constitution.

On appeal, Stewart argues that the district court erred in dismissing his motion

because the district court incorrectly concluded that it lacked subject matter

jurisdiction, and that it has jurisdiction under the Full Faith and Credit Clause. After

careful review, we affirm.

      We review the denial of a Rule 59(e) motion for abuse of discretion. Lambert

v. Fulton County, Ga., 253 F.3d 588, 598 (11th Cir. 2001). The only grounds for a

district court to grant a motion to alter or amend judgment are new evidence and

manifest error. Arthur v. King, 500 F.3d 1335, 1343 (11th Cir. 2007). “A Rule 59(e)

motion cannot be used to relitigate old matters, raise argument or present evidence

that could have been raised prior to the entry of judgment.” Id. (quotation and

alteration omitted).




                                           2
       District courts are courts of limited jurisdiction, “empowered to hear only those

cases within the judicial power of the United States as defined by Article III of the

Constitution.” Univ. of S. Alabama v. Amer. Tobacco Co., 168 F.3d 405, 409 (11th

Cir. 2009) (quotation omitted).       A district court must dismiss an action if it

“determines at any time that it lacks subject-matter jurisdiction.” Fed.R.Civ.P.

12(h)(3). Although we are obligated to liberally construe a pro se complaint, that

obligation “is not the equivalent of a duty to re-write it for the plaintiff.” Snow v.

Direct TV, Inc., 450 F.3d 1314, 1320 (11th Cir. 2006) (quotation and alteration

omitted).

       Title 28, section 1331 of the United States Code provides, “[t]he district courts

shall have original jurisdiction of all civil actions arising under the Constitution, laws,

or treaties of the United States.” 28 U.S.C. § 1331. “Whether a claim arises under

federal law for purposes of 28 U.S.C. § 1331 is generally determined by the well-

pleaded complaint rule, which provides that federal jurisdiction exists only when a

federal question is presented on the face of the plaintiff’s properly pleaded

complaint.” Smith v. GTE Corp., 236 F.3d 1292, 1310 (11th Cir. 2001) (quotation

and alteration omitted). The Supreme Court has held that neither the Full Faith and

Credit Clause nor 28 U.S.C. § 1738A, the Parental Kidnaping Prevention Act

(“PKPA”), creates a federal cause of action for purposes of § 1331 jurisdiction. See

                                            3
Thompson v. Thompson, 484 U.S. 174 (1988). In announcing that holding, the Court

implied, in dicta, that its reasoning extends to 28 U.S.C. § 1738B, the Full Faith and

Credit for Child Support Orders Act (“FFCCSOA”). Id. at 182. (“[T]he Full Faith

and Credit Clause, in either its constitutional or statutory incarnations, does not give

rise to an implied federal cause of action.”).

      In considering the claims in Stewart’s complaint, the district court properly

concluded that it lacked subject matter jurisdiction. The Supreme Court has held that

the Full Faith and Credit Clause does not confer subject matter jurisdiction on the

district courts. Id. Accordingly, we conclude that the district court did not err in

dismissing the complaint for lack of jurisdiction, and therefore, did not err in denying

Stewart’s Rule 59(e) motion to alter or amend that judgment.

      AFFIRMED




                                           4